EXHIBIT 10.1

 

THIRD OMNIBUS LOAN MODIFICATION AND EXTENSION AGREEMENT

 

THIS THIRD OMNIBUS LOAN MODIFICATION AND EXTENSION AGREEMENT (this “Agreement”)
dated and made effective as of March 10, 2015, by and between ALEXANDER’S REGO
SHOPPING CENTER, INC., a Delaware corporation with an office at c/o Vornado
Realty Trust, 888 Seventh Avenue, New York, New York 10019 (the “Borrower”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association with an office at
1 Federal Street, 9th Floor, Boston, Massachusetts 02110 (“Bank”).

 


RECITALS:

 

A.        Pursuant to that certain Loan Agreement dated March 10, 2009, by and
between Bank and Borrower (the “Original Loan Agreement”), as amended by that
certain First Omnibus Loan Modification and Extension Agreement dated March 12,
2012, and made effective as of March 10, 2012 (the “First Modification”), and by
that certain Second Omnibus Loan Modification and Extension Agreement dated and
made effective as of March 8, 2013 (the “Second Modification”; the Original Loan
Agreement, as amended by the First Modification, the Second Modification and as
further amended hereby, the “Loan Agreement”), Bank made a loan to Borrower in
the aggregate principal amount of up to $78,245,641.77 (the “Loan”), which is
evidenced by, among other things, that certain Amended and Restated Promissory
Note dated March 10, 2009, given by Borrower to Bank in the stated principal
amount of $78,245,641.77 (as amended by the First Modification, the Second
Modification and as further amended hereby, the "Note"). 

 

B.        Capitalized terms used and not defined herein have the meaning
ascribed to them in the Loan Agreement.

 

C.        The Loan is secured by, among other things, an Amended and Restated
Mortgage, Security Agreement, Fixture Filing and Assignment of Leases and Rents,
dated March 10, 2009, from Borrower in favor of Bank (the “Original Mortgage”),
as amended by a certain Mortgage Modification Agreement dated March 12, 2012,
and made effective as of March 10, 2012 (the “First Mortgage Modification”), and
by a certain Second Mortgage Modification Agreement dated and made effective as
of March 8, 2013 (the “Second Mortgage Modification”)and as further amended by a
certain Third Mortgage Modification Agreement of even date herewith (the “Third
Mortgage Modification”; the Original Mortgage, as amended by the First Mortgage
Modification, the Second Mortgage Modification and the Third Mortgage
Modification, collectively, the “Mortgage”), which encumbers certain property
owned by Borrower located in the Borough of Queens, County of Queens, State of
New York, which is more specifically described in the Mortgage (the “Property”),
and an assignment of leases and rentals of the Property (the “Assignment of
Rents”). 

D.        As a further inducement to the Bank to make the Loan, and as a
condition precedent thereto, Borrower deposited with Bank $78,245,641.77 cash,
in readily available funds (the “Deposit”), to serve as cash collateral for the
Obligations (as hereinafter defined) and a source for satisfaction of the
Obligations. The Deposit has been and shall continue to be held and maintained
by the Bank in the Deposit Account pursuant to the terms of the Loan Agreement

             

--------------------------------------------------------------------------------



 

 

and that certain Cash Pledge Agreement dated March 10, 2009, by and between
Borrower and Bank (as amended by the First Modification and as further amended
hereby, the “Pledge Agreement”). 

E.         The Loan Agreement, Note, Pledge Agreement, Mortgage, Assignment of
Rents, and the other instruments, documents and agreements that evidence and
secure the Loan are collectively referred to as the “Loan Documents”.  The
principal of and all interest on the Loan, all of Borrower’s other obligations
under the Loan Documents, including without limitation all fees, costs and
expenses of Bank incurred in connection with the Loan are hereinafter
collectively referred to as the “Obligations.”

F.         The Loan originally matured on March 10, 2012, and pursuant to the
First Modification Borrower and Bank agreed to extend the term of the Loan to
March 10, 2013, subject to and in accordance with the terms of the First
Modification.  Thereafter, pursuant to the Second Modification, Borrower and
Bank agreed to further extend the term of the Loan to March 10, 2015, subject to
and in accordance with the terms of the Second Modification.

G.        Accordingly, the Loan matures on March 10, 2015, and Borrower does not
have any options to extend the term of the Loan.

H.        Notwithstanding anything to the contrary set forth in the Loan
Agreement, Borrower has requested that Bank agree to extend the term of the Loan
for a period of one (1) year, to March 10, 2016, and Bank has agreed to extend
the term of the Loan to March 10, 2016, subject to and in accordance with the
terms of this Agreement.

I.          Borrower and Bank desire to enter into this Agreement in order to
confirm the aforesaid extension and to amend certain provisions of the Loan
Documents relative to, inter alia, repayment.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, Borrower and Bank hereby covenant and agree as follows:

 

1.         Incorporation.  The Recitals set forth at the beginning of this
Agreement are hereby incorporated in and made a part of this Agreement by this
reference.

 

2.         Acknowledgment of Outstanding Principal Balance; Funds.  Borrower and
Bank agree that as of the date hereof the outstanding principal balance of the
Loan is $78,245,641.77, and the amount of Funds on deposit in the Deposit
Account is $78,245,641.77.  The Funds shall continue to remain on deposit in
Deposit Account for the entire term of the Loan.

 

3.         Conditions Precedent.  The effectiveness of this Agreement is subject
to the following conditions:

           

            (a)        Borrower shall have executed and delivered this Agreement
to Bank.

 

 

2

 

--------------------------------------------------------------------------------

 

 

(b)        Borrower shall have taken, or caused to be taken such other actions
and executed and delivered such other documentation as may be reasonably
requested by Bank or its counsel in order to give effect to this Agreement, and
to perform, preserve and protect the continued priority and effectiveness of the
Loan Documents, as hereby amended.

 

(c)        Borrower shall have paid in full all costs and expenses incurred by
Bank in connection with this Agreement, including without limitation legal fees
and expenses. 

 

(d)       Borrower shall have delivered to Bank a bring down of title to the
Project showing that there have been no liens or encumbrances against the
Project from and after the Closing Date, unless consented to in writing by
Bank. 

 

(e)        The Third Mortgage Modification shall have been executed and
delivered to the title company which is conducting a bring down of title to the
Project for recording in the Office of the City Register of the City of New
York, Queens County. 

 

By execution and delivery of this Agreement, Bank acknowledges that the
conditions precedent to the effectiveness of this Agreement have either been
satisfied or waived. 

 

4.         Extension of Maturity Date.  Upon execution and delivery of this
Agreement, and satisfaction of the conditions to effectiveness set forth in
Section 3 hereof, Borrower and Bank hereby agree to extend the term of the Loan
from March 10, 2015, to March 10, 2016.  The Loan shall mature, and be due and
payable in full, on March 10, 2016.  Borrower shall have no further rights to
extend the Loan. 

 

5.         Modification to the Loan Agreement. 

 

(a)        The “DEFINITIONS” Section of the Loan Agreement is hereby amended to
amend and restate in its entirety the following definition:

““Maturity Date”: March 10, 2016.”

(b)        All references to the “Maturity Date” contained in the Loan Agreement
shall be deemed to mean and refer to “March 10, 2016.”

6.         Modifications to Pledge Agreement.  All references to “Loan
Agreement” or “Note” contained in the Pledge Agreement shall be deemed to be the
“Loan Agreement” or “Note” as amended by and defined in this Agreement.

 

7.         Modifications to Note.

 

(a)        All references to “Loan Agreement” contained in the Note shall be
deemed to be the “Loan Agreement” as amended by and defined in this Agreement.

 

(b)        All references to “Pledge” contained in the Note shall be deemed to
be the Pledge” as amended by and defined in this Agreement.

 

 

3

 

--------------------------------------------------------------------------------

 

 

(c)        All references to “Mortgage” contained in the Note shall be deemed to
be the “Mortgage” as defined in this Agreement.

 

(d)       All references to the “Maturity Date” contained in the Note shall be
deemed to mean and refer to “March 10, 2016.”

 

8.         Modifications to Loan Documents.  All references in the Loan
Documents to the “Loan Agreement,” “Pledge Agreement or Pledge,” or the “Note”
shall mean the “Loan Agreement,” the “Pledge Agreement,” or the “Note” as
amended by this Agreement. 

 

9.         No Defenses, Counterclaims or Rights of Offset.  As a material
inducement to Bank to enter into this Agreement, Borrower hereby acknowledges,
admits, and agrees that, as of the date of the execution and delivery of this
Agreement, there exists no rights of offset, defense, counterclaims, claims, or
objections in favor of Borrower against the Bank with respect to the Loan
Documents, as amended to date or alternatively, that any and all such rights of
offset, defenses, counterclaims, claims, or objections are hereby
unconditionally and irrevocably waived and released

 

10.       No Other Changes or Modification.  Nothing contained in this Agreement
shall (a) be deemed to cancel, extinguish, release, discharge or constitute
payment or satisfaction of the Note or to affect the obligations represented by
the Note, or (b) be deemed to impair in any manner the validity, enforceability
or priority in the Loan Agreement, the Mortgage, the Pledge Agreement or the
lien thereof against the Project, Mortgaged Property or Cash Collateral.

 

11.       Confirmation and Reaffirmation.  All of the terms, covenants,
conditions, waivers and consents contained in the Loan Documents shall, remain
in full force and effect.  The Loan Documents, as hereby amended, and the
indebtedness evidenced thereby are hereby ratified and confirmed, and each and
every grant, provision, covenant, condition, obligation, right and power
contained therein or existing with respect thereto shall continue in full force
and effect.  Borrower hereby acknowledges and agrees that the Loan Documents, as
amended, are enforceable against Borrower in accordance with their terms.

 

12.       Further Assurances.  Upon request of the Bank, Borrower shall make,
execute, and deliver (or shall cause to be made, executed, and delivered) to
Bank any and all such other documents and instruments that they may consider
reasonably necessary to correct any errors in or omissions from this Agreement,
or any of the Loan Documents, or to effectuate, complete, perfect, continue or
preserve their respective obligations thereunder or any of the liens, security
interests, grants, rights, or other interests of or in favor of Bank
thereunder.  Borrower shall take all such actions that Bank may reasonably
request from time to time in order to accomplish and satisfy the provisions of
this Agreement.

 

13.       Miscellaneous.

 

(a)        The caption and section headings in this Agreement are for
convenience only and are not intended to define, alter, limit or enlarge in any
way the scope of the meaning of this Agreement or any term or provisions set
forth in this Agreement.

 

 

4

 

--------------------------------------------------------------------------------

 

 

 

(b)        This Agreement may be executed in any number of identical original
counterparts or facsimile counterparts, followed by ink-signed originals, each
of which shall be deemed to be an original, and all of which shall collectively
constitute a single agreement, fully binding and enforceable against the parties
hereto.

 

(c)        This Agreement shall bind and inure to the benefit of the parties
hereto and their respective successors and assigns. This Agreement and
obligations of such parties hereunder are and at all times shall be deemed to be
for the exclusive benefit of such parties and their respective successors and
assigns, and nothing set forth herein shall be deemed to be for the benefit of
any other person.

 

(d)       This Agreement shall be governed and construed in accordance with the
laws of the State of New York, without regard to principles of conflicts of law.

 

14.       Document Imaging and Electronic Transactions.  Borrower hereby
acknowledges the receipt of a copy of this Agreement and all other Loan
Documents.  Bank may, on behalf of Borrower, create a microfilm or optical disk
or other electronic image of this Agreement and any or all of the Loan
Documents. 

 

 

 

[Remainder of page intentionally blank; signature page follows.]

 

 

5

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF this Third Omnibus Loan Modification and Extension Agreement
has been duly executed and delivered as of the date set forth in the
introductory paragraph hereof.

 

                                                BORROWER:

 

ALEXANDER’S REGO SHOPPING CENTER, INC.

 

By: /s/ Joseph Macnow                                      

       Name: Joseph Macnow     
       Its:                                    

 

                                                BANK:

 

U.S. BANK NATIONAL ASSOCIATION

 

 

By: /s/ David Heller                                 
       Name: David Heller 
       Title: Senior Vice President

 

 

 

                                                                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Third Omnibus Loan Modification and Extension Agreement]



 
 

                                                                             